Case 4:19-cr-00234 Document1 Filed on 03/08/19 in TXSD Page 1 of 3

  

AO 91 (Rey. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

 

 

for the MAR “8 2018
Southern District of Texas David J, Bradley, Clerk of Court
United States of America )
v. )
Nam Phuong HOANG ) Case No. My ] 9 _ rc
) i
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 07/21/2017 to 08/14/2017 in the county of Harris in the
Southern District of Texas , the defendant(s) violated: .
Code Section Offense Description
18 U.S.C. Sec. 1546 (a) Fraud and misuse of visas, permits, and other documents
8 U.S.C. Sec 1325 (c) Marriage Fraud

This criminal complaint is based on these facts:

See Attached Affidavit of Homeland Security Investigations Special Agent Paul Skinner

&M Continued on the attached sheet.

CA LI LC

Compldindnt's signature

Paul Skinner, Special Agent

Printed name and title

Sworn to before me and signed in my presence.

Date 03/08/2019 Chieti, ML La :

 

Judge’s signature

Houston, Texas Honorable Frances H. Stacy, U.S. Magistrate Judge

City and state:
Printed name and title
Case 4:19-cr-00234 Document1 Filed on 03/08/19 in TXSD Page 2 of 3

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
I, Paul Skinner, being duly sworn, hereby depose and state the following:

1. [ama Special Agent with United States Department of Homeland Security (DHS) -

Homeland Security Investigations (HSI) and have been so employed since March 2002. Prior to
that, | was employed by The Montgomery County Sheriffs Office as a Deputy Sheriff from
August 1999 to March 2002. Prior to that, | was employed by the Texas Department of Criminal
Justice from August 1994 to August 1999. | am currently assigned to the Document and Benefit
Fraud Task Force (DBFTF) and routinely investigate cases related to Document and Benefit

Fraud.

2. The following information contained herein is either personally known by me, or has been
relayed to me by other HSI agents, sworn law enforcement officers, or other reliable witnesses.

3. HSI Houston received information from US Citizenship and Immigration Services (USCIS)
Fraud Detection National Security (FDNS) in reference to Nam Phuong HOANG DOB:
06/18/1983, Texas Driver’s License: 42887072, SSN: XXX-XX-XXXX, A#214622584.

4. FDNS officers reviewed Nam Phuong HOANG’s A file (A#214622584) after the submission of
an I-130, Petition for Alien Relative (“I-130”) submitted to USCIS by United States Citizen Brandy
Lynn EISLEY DOB: 08/25/1983, Texas Drivers License: 03073397, SSN:XXX-XX-XXXX. Nam
Phuong HOANG concurrently filed an I-485, Application to Register Permanent Residence or
Adjust Status (“I-485”). FDNS conducted a review of the I-130 and the I-485 as well as the
supporting documentation and determined that the submitted petitions contained fraudulent
information. Specifically, in both the |-130 and I-485, Brandy Lynn EISLEY and Nam Phuong
HOANG both stated under oath and penalty of perjury that they had a bona fide marriage and
both lived at 22830 Roberts Run Ln, Katy, Texas 77494, which is within the Southern District of

Texas.

5. The I-130 and I-485 submitted petitions provided information that Brandy Lynn EISLEY and
Nam Phuong HOANG were married on July 21, 2017 in Harris County, Texas. On August 14,
2017 the |-130 Petition for Alien Relative was submitted to USCIS by United States Citizen
Brandy Lynn EISLEY. Nam Phuong HOANG concurrently filed the I-485, Application to Register
Permanent Residence of Adjust Status. USCIS scheduled an Adjustment of Status interview for
January 11, 2019 for EISLEY and HOANG.

6. On January 11, 2019, HOANG showed up for the USCIS Adjustment of Status Interview at the
USCIS Houston office without EISLEY. HOANG advised USCIS that EISLEY was “busy at work” and
was “not allowed off today.” USCIS could not conduct the Adjustment of Status Interview
without EISLEY being present. EISLEY, as the petitioner, did not appear as requested. EISLEY, as
the petitioner, did not submit any correspondence to USCIS explaining why she was unable to
appear for the Adjustment of Status interview. Subsequently the |-130 and |-485 were denied

on February 8, 2019.
Case 4:19-cr-00234 Document1 Filed on 03/08/19 in TXSD Page 3 of 3

7.On March 7, 2019, an USCIS FDNS Officer and an HSI Houston Special Agent conducted a visit
at 22830 Roberts Run Ln, Katy, Texas 77494 to determine if EISLEY and HOANG resided

together in a marital union, which is what they indicated under oath in the abovementioned I-
130 and |-485. The FDNS Officer and the HSI Houston Special Agent made contact with HOANG.
Upon making contact with HOANG and inquiring about his marriage to EISLEY, HOANG
admitted that EISLEY did not reside with him at the residence. The HSI Houston Special Agent
mirandized HOANG. HOANG acknowledged his Miranda Rights and signed a written waiver.
HOANG admitted that his marriage to EIZLEY was a non-bona fide marriage for immigration
purposes only. HOANG admitted that he and EISLEY never consummated the marriage and
never lived together, including at that address. HOANG further admitted that he entered the
United States to specifically engage in the fraudulent marriage to obtain immigration benefits.
HOANG admitted that the I-130 and 1485 submitted contained fraudulent information. HOANG
provided the HS! Houston Special Agent with documentation which corroborated the
statements he made regarding the fraudulent marriage. The HSI Special Agent advised HOANG
that Agents may need to conduct a follow up interview. The FDNS Officer and the HSI Special

Agent departed HOANG’s residence.

8. On March 7, 2019, HSI Houston Special Agents learned that HOANG purchased an airplane
ticket to Vietnam scheduled to depart the United States on March 9, 2019.

9. On March 8, 2019, HSI Houston Special Agents went to 22830 Roberts Run Ln, Katy, Texas
77494 and made contact with HOANG. HOANG admitted he purchased the airplane ticket to
Vietnam. HS! Houston Special Agents arrested HOANG on administrative immigration violations
and took him into custody. Moreover, should HOANG be placed into criminal custody with the
United States Marshal Service, undersigned counsel anticipates filing an ICE Detainer.

10. Based on the aforementioned information, | believe that there is probable cause to believe
that Nam Phuong HOANG, violated Title 18 United States Code 1546(a) and Title 8 United

States Code 1325(c).
WL KE

Paul Skinner

Special Agent
Homeland Security Investigations

SUBSCRIBED AND SWORN TO before me this én, of ) Yartns , 2019 and | find probable

cause.

  

E HONORABLE FRANCES H., STACY
UNITED STATES MAGISTRATE JUDGE

c

  
